Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-20-00352-CR

                                  William Roy TATE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 19-0335-CR-B
                       Honorable William Old, III, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 11, 2021.


                                             ________________________
                                             Liza A. Rodriguez, Justice